     Case 2:20-cv-01596-KJM-GGH Document 20 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL L. REID,                                     No. 2:20-cv-01596 KJM GGH P
12                         Petitioner,
13            v.                                        ORDER
14    STU SHERMAN,
15                         Respondent.
16

17           Petitioner has requested an extension of time to file an opposition to respondent’s motion

18   to dismiss filed on October 13, 2020. ECF No. 19. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20           1. Petitioner’s request for an extension of time (ECF No. 19) is granted; and

21           2. Petitioner shall file an opposition to the motion to dismiss within thirty days from the

22   date of this order.

23   Dated: November 23, 2020
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
